[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             MAY 14, 2007
                              No. 06-11502                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 99-00415-CR-WPD

DESMOND GEORGE DOUGLAS,



                                                   Petitioner-Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                   Respondent-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (May 14, 2007)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

     Desmond George Douglas, a federal prisoner proceeding pro se, appeals the
district court’s denial of his Federal Rule of Civil Procedure 60(b) motion in which

he seeks relief from a criminal judgment based on his “actual innocence.” He

contends that the district court erred by construing his motion as a motion filed

under 28 U.S.C. § 2255.

       We review the denial of a Rule 60(b) motion for an abuse of discretion. See

Jackson v. Crosby, 437 F.3d 1290, 1295 (11th Cir.), cert. denied, 127 S.Ct. 240

(2006). Rule 60(b) does not provide for relief from the judgment in a criminal

case.1 United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998). In other

circumstances, a Rule 60(b) motion is treated as a second or successive motion

under § 2255, which is subject to the procedural requirements of the Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”), Pub.L. No. 104-32, 110 Stat.

1214 (1996). See Felker v. Turpin, 101 F.3d 657, 661 (11th Cir.1996) (28 U.S.C.

§ 2254 context).

       In this case, the district court did not abuse its discretion in denying

Douglas’s motion to vacate his criminal judgment under Rule 60(b). As stated

above, Rule 60(b) does not provide for relief from a criminal judgment.

       AFFIRMED.


       1
        In some limited circumstances, Rule 60(b) can provide relief from an earlier denial of a
§ 2255 petition. See Gonzalez v. Crosby, 545 U.S. 524, 533-36, 125 S.Ct. 2641, 2648-50, 162
L.Ed.2d 480 (2005).


                                                2